DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Receipt
	Applicant’s Response, filed 10/5/2021, in reply to the Office Action mailed 7/9/2021, is acknowledged and has been entered.  Claims 1-3, 8, 9, 12, 13 and 17 have been amended.  Claims 21 and 22 are newly added.  Claims 1-9, 12, 13 and 15-22 are pending and are examined herein on the merits for patentability.

Response to Arguments
	Any rejection not reiterated herein has been withdrawn as being overcome by claim amendment.  New grounds for rejection are set forth herein, necessitated by claim amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 12, 13 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kocherlakota (WO 17/046694) in view of Welzig et al. (WO 16/015066).
The instant claims are directed to a method for producing an aqueous liquid preparation containing, as contrast agent for magnetic resonance, a complex of a lanthanide and a macrocyclic chelate, the preparation containing free macrocyclic chelate, the method comprising a) dissolving macrocyclic chelate in water, b) adding a lanthanide, wherein the lanthanide and the macrocyclid chelate are in equimolar amounts, c) adding a base, d) carrying out the complexing of the lanthanide with the macrocyclic chelate, in the presence of the base, at a pH above 5.5, e) adjusting the pH of the solution obtained after step d) to a value below 5.0, f) adjusting the pH to a value above 6.5 and g) diluting the solution obtained after step g) to the specified final volume.  
Kocherlakota teaches that it is desirable to obtain an accurate but simpler process for manufacture of liquid formulations of gadoteric acid for the pharmaceutical use on an industrial scale (page 2). 

    PNG
    media_image1.png
    423
    1042
    media_image1.png
    Greyscale

See Example.

    PNG
    media_image2.png
    767
    1070
    media_image2.png
    Greyscale

The DOTA and gadolinium correspond to 5 * 10-4 mol of each, an equimolar solution.  

With regard to claim 21, an additional complexing step is not taught.
Welzig teaches a method for producing a liquid pharmaceutical preparation which contains a complex consisting of DOTA and gadolinium and a base such as L-lysine or meglumine, includes the following steps: a) An aqueous solution containing free DOTA, free gadolinium and a base such as L-lysine or meglumine is produced.  b) The yield of free DOTA and free gadolinium is determined in the solution obtained according to step a).  c) Free gadolinium and/or free DOTA is added in order to adjust a stoichiometric excess of free DOTA in the solution.  d) The complexation is executed at an increased temperature.  e) Additional base such as L-lysine or meglumine is added in order to adjust the pH value.  f) The final volume of the preparation is adjusted.
  The process is shown below:

    PNG
    media_image3.png
    591
    312
    media_image3.png
    Greyscale

	One feature of the method according to the invention is the reaction 
of DOTA with gadolinium in the presence of a base.  In the invention, before 
the first measuring of the content of free DOTA and free gadolinium, the three 
components DOTA, gadolinium, and L-lysine or meglumine (in the reactor) are 
reacted together.  Only the presence of a base ensures a medium is obtained 
that completes the complexing reaction and results in complete complexing of 
complexing components (gadolinium) contained in a minimal amount, so that the 
content of free gadolinium is equal to zero.  By measuring the excess of free 
DOTA, gadolinium can be added in such a way that the content of free DOTA can 
be adjusted to a range of 200-1500 ppm, relative to the complex.  
	In one embodiment of the method according to the invention, it is possible to proceed in such a way that the concentration of free DOTA in the 

	In one embodiment of the method according to the invention, it is possible to proceed in such a way that the pH in step e), in particular at room temperature, is adjusted to a value of between 7.0 and 7.2.  
	In Example 1, 40.5 g of DOTA was suspended in 150 ml of water at a temperature of 75.degree.  C. 17.8 g of gadolinium oxide was added, and the batch was stirred at 75.degree.  C. for 2 hours.  The solution that was produced was mixed with 19.5 g of meglumine and stirred at 75.degree.  C. for one hour.  Then, the content of free DOTA, free gadolinium, and complex was determined, and the final content of excess free DOTA was set.  The concentration of free gadolinium was equal to zero, and the concentration of excess free DOTA was adjusted to a value of between 200 and 1500 ppm, relative to the complex.  The reaction batch was made up to a total volume of 200 ml and filtered. 
Regarding the claimed pH at instantly claimed step e, it is noted that Welzig teaches excess DOTA can be adjusted to approx. 200 to 2000 ppm.  The instant claims recite in dependent claim 7 that DOTA can be used to adjust the pH in claim 3.  Dependent claim 12 recites that excess DOTA can be added in a content of 500 to 799 pm.  Regarding claim 12, adding additional DOTA after an initial amount can be interpreted to encompass the instant claim.  It would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the amount of DOTA (pH adjusting agent / excess chelating agent) at the claimed step as a matter of routine optimization in preparation of stable gadolinium DOTA formulations and thus the resulting pH when the teaching of Kocherlakota is taken in view of Welzig.  One of Ex parte Phillips, 28 U.S.P.Q.2d 1302, 1303 (PTO Bd. Pat. App. & Int. 1993), Ex parte Gray, 10 USPQ2d 1922, 1923 (PTO Bd. Pat. App. & Int.) and In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).  Regarding step f, Weiz teaches optimizing the final pH to 7.
The concentration of DOTA (e.g. 2000 ppm) would inherently affect the resulting pH.  Differences in concentration or temperature will generally not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; or In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

Conclusion
No claims are allowed at this time.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618